DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449 is signed and attached hereto.

Allowable Subject Matter
Claims 1-16 are allowed.
The closet prior art includes WO Pat. Doc. 2016092164 to Berth which discloses an opening in an inner fender that is plugged by a portion of a support bracket/stiffener, but does not provide for the sandwiching connection between the wheel arch part of a bumper and a separate connection cover member. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313) 446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618